UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-7304


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EUGENE MANSFIELD,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem. James A. Beaty,
Jr., Chief District Judge. (6:94-cr-00227-1)


Submitted:   February 24, 2011              Decided:   March 2, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene Mansfield, Appellant Pro Se. John W. Stone, Jr., Acting
United States Attorney, Greensboro, North Carolina; Robert
Michael Hamilton, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Eugene   Mansfield   appeals   the   district   court’s   order

denying his motion for a reduction of sentence filed pursuant to

18 U.S.C. § 3582(c)(2) (2006).     We have reviewed the record and

find that the district court did not abuse its discretion in

denying the motion.    United States v. Goines, 357 F.3d 469, 478

(4th Cir. 2004); United States v. Legree, 205 F.3d 724, 727 (4th

Cir. 2000).   Therefore, we affirm the district court’s order for

the reasons stated there.      See United States v. Mansfield, No.

6:94-cr-00227-1 (M.D.N.C. Aug. 17, 2010).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                               AFFIRMED




                                  2